Citation Nr: 9935265	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-02 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from September 1965 to 
September 1969.  This appeal arises from an August 1996 
rating decision of the Newark, New Jersey Regional Office 
(RO).  

On the December 1996 substantive appeal, the veteran 
requested a Travel Board hearing.  By letter in June 1997, 
the veteran was informed that a Travel Board hearing had been 
scheduled in July 1997.  A notation to the file dated in July 
1997 shows that the veteran's representative had canceled the 
Travel Board hearing.  

A telephonic report of contact with the veteran in July 1997 
shows that the veteran requested a hearing at the RO before a 
hearing officer.  He was gathering additional evidence and he 
indicated that a Travel Board hearing would not be helpful to 
his case at that time.  By letter in September 1998, the 
veteran was informed that a hearing at the RO before a 
hearing officer had been scheduled in November 1998; the 
veteran failed to appear for this hearing.  

By letter in September 1999, the veteran was informed that a 
Travel Board hearing had been scheduled for November 1999.  
He was further informed that if he failed to appear for the 
scheduled Travel Board hearing, his request for a Travel 
Board hearing would be considered to have been withdrawn.  
The veteran failed to appear for the November 1999 Travel 
Board hearing.  As the veteran has not requested the 
rescheduling of the Travel Board hearing, pursuant to the 
August 1999 letter to the veteran, his request for a Travel 
Board hearing is deemed to have been withdrawn.

A review of the December 1996 substantive appeal suggests 
that the veteran may be raising the issue of entitlement to 
non-service connected pension benefits.  That issue is 
therefore referred to the RO for appropriate consideration.




FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from a right knee 
disability that is related to disease or injury in service.

2.  The veteran's claim of entitlement to service connection 
for a right knee disability is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The service medical records show that the lower extremities 
were clinically evaluated as normal on the September 1965 
enlistment examination.

A November 1966 notation indicates that the veteran had 
injured his right knee.  Treatment included a whirlpool for 
30 minutes and medication for pain.  An ace wrap and crutches 
for support were prescribed.  It was advised that the veteran 
should keep the leg elevated and stay off of the leg.   

In early June 1969, a notation indicates "check right 
knee."  The next day, an injection was administered, the 
knee was wrapped and crutches were issued.  The infrapatellar 
bursa was noted.  Several days later it was noted that the 
leg was better.  In mid-June 1969, it was noted that the 
right knee patella bursa was still painful with crepitus.  
Crutches were to be used for 4 to 5 days.  

On the September 1969 separation examination, the lower 
extremities were clinically evaluated as normal.  

On a November 1977 application for pension benefits, the 
veteran reported that he suffered from depression that had an 
onset in November 1977 when he received VA and private 
treatment.  

Records from the East Orange VA medical center were received 
in March 1978.  In November 1977, the veteran was seen for 
multiple joint complaints to include the right knee.  

In October 1995, the veteran filed a claim of service 
connection for a right knee disability that he dated from 
1968.  He reported that treatment records could be obtained 
from the East Orange VA medical center from September 1989 to 
the present.  

The veteran indicated in a December 1995 statement that he 
had injured his right knee on a military ship in 1969.  The 
right knee had become swollen, fluid was drained, several 
cortisone shots were administered and he was given crutches.  
He indicated that he had chronic right knee problems after 
service that required medical treatment to include the 
removal of fluid.

Received in January 1996 were VA outpatient treatment records 
dating from September 1989 to January 1996.  The veteran's 
complaints included right knee pain and occasional swelling 
in September 1992.  History included a fracture of the right 
femur with an open reduction internal fixation in May 1991.  
The diagnoses included an antalgic right knee status post 
open reduction internal fixation and right femur fracture.  
In October 1992, the impression was patellofemoral pain of 
the right knee.  In November 1992, x-rays of the right knee 
revealed no apparent disability.  

A January 1993 VA hospital report includes a diagnosis of 
right lower extremity cellulitis.  The veteran was status 
post right femoral insertion for trauma two years before.  

A January 1996 VA neurology examination report shows that the 
veteran complained of bilateral knee problems.  

On VA orthopedic examination in December 1995, a history of a 
fall during service in which the veteran injured his right 
knee was reported.  A corpsman treated him and he was told 
that he had chondromalacia patellae.  The veteran's 
discomfort throughout the years did not significantly improve 
although he was only followed by a private physician for a 
short period of time.  The veteran reported that he was given 
the option to have a patellectomy in service which he had 
declined to have.  He was not currently on medications or 
followed by a physician for his right knee.  Medical history 
also included a fracture of the right femur while riding a 
bicycle four years prior.  An internal rod was placed in the 
right lower extremity which exacerbated his right knee 
problem.  X-rays of the right knee revealed minimal narrowing 
of the medial compartment of both knees.  The diagnosis was 
probable early post traumatic arthritis of the right knee 
patellofemoral compartment that was relatively minor in 
severity and did not result in significant functional 
impairment.  

On the December 1996 substantive appeal, the veteran 
indicated that his right knee had deteriorated, that it had 
affected his ability to work since service, and that a 
physician prior to separation wanted the veteran to undergo 
right knee surgery.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war and arthritis becomes manifest to 
a degree of ten (10) percent or more within 1 year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b), service connection may be awarded for a "chronic" 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

There is no medical evidence or opinion of record that 
demonstrates that the veteran has any current right knee 
disability that is attributable to disease or injury in 
service to include the November 1966 injury.  The only 
evidence that would support the veteran's claim of service 
connection for a right knee disability is found in his 
statements; however, lay evidence is inadequate to establish 
a medical diagnosis, most especially a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well grounded claim of service 
connection for a right knee disability. 


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection 
for a right knee disability is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

